ORDER
This Court sua sponte issues the instant Order making certain modifications to the official opinion in this matter reported at State ex rel. Oklahoma Bar Association v. Thomas, 886 P.2d 477 (Okla.1994), which modifications reflect the true intent of our previous Order of December 15, 1994, in the above styled matter. The modifications here have as their intent, as did the previous Order of December 15, 1994, which granted respondent’s petition for rehearing for a limited purpose, striking references in our opinion of October 25, 1994, to respondent’s suspension from the practice of law and instead imposing solely the discipline of public censure. The modifications made by the instant Order are as follows:
1. The last paragraph of the opinion appearing immediately before the vote of the Justices at 886 P.2d at 480, currently reading: “RESPONDENT PUBLICLY CENSORED, SUSPENDED FROM PRACTICE OF LAW FOR SIXTY DAYS, AND ORDERED TO PAY COSTS.”, is deleted and the following is substituted in its place: RESPONDENT PUBLICLY CENSURED AND ORDERED TO PAY COSTS.
2. The vote of the Justices appearing at 886 P.2d at 480, currently reading:
“LAVENDER, V.C.J., and OPALA, KAU-GER and WATT, JJ., concur.
HARGRAVE, J., with whom ALMA WILSON, J., joins, concurs in discipline, but dissents from imposition of the sixty day suspension.
SUMMERS, J., not participating.”, is deleted and the following is substituted in its place:
HODGES, C.J., LAVENDER, V.C.J., HARGRAVE, WILSON, KAUGER, and WATT, JJ., concur.
SIMMS and OPALA, JJ., dissent.
SUMMERS, J., not participating.
WILSON, C.J., KAUGER, V.C.J., and HODGES, LAVENDER, HARGRAVE, OPALA and WATT, JJ., concur.
SIMMS, J., dissents.
SUMMERS, J., not participating.